Exhibit 32.3 POPE RESOURCES INCENTIVE COMPENSATION PROGRAM SUMMARY October 2010 GENERAL PROGRAM INFORMATION In 2010 Pope Resources (“POPE”) implemented a new incentive compensation program (the “Program”) to reward selected management employees who provide services to POPE and certain related entities for performance that builds long-term unitholder value.While POPE had a previous incentive compensation program that was also focused on building long-term unitholder value, this new Program improves both transparency and alignment with POPE’s unitholders, while simplifying the administration of the Program. POPE’s Managing General Partner, Pope MGP, Inc. (the “General Partner”), intends that the Program be continuing and permanent for participants but can suspend and or terminate the Program at any time, as long as previously earned awards are not forfeited.The Human Resources Committee of the Board of Directors of the General Partner (the “HR Committee”) will act as the manager of the Program and, as such, has the authority, in its discretion, to determine all matters relating to Awards to be granted hereunder.With respect to the Program, the HR Committee has the sole authority to interpret its provisions and any applicable rule or regulation. The HR Committee’s interpretation shall be conclusive and binding on all interested parties.It is anticipated that the HR Committee will present Awards to participants in individualized annual letters that spell out POPE’s obligations and participant’s rights under the Award.Subsequent to the grant of any Award, however, the HR Committee may not unilaterally modify any of a participant’s rights under previously tendered Award letters, except as spelled out in the Award letter. The Program has two components – the Performance Restricted Unit (“PRU”) plan and the Long-Term Incentive Plan (“LTIP”).Both components have a long-term emphasis, with the PRU plan focused on annual decision making and performance, and the LTIP focused on 3-year performance of POPE’s publicly traded units relative to a group of peer companies to be determined at the beginning of each plan cycle.The Program was developed after considerable deliberation by the HR Committee and its compensation consultant.This Program is unusual in its exclusive emphasis on long-term decision making.The HR Committee believes this focus is appropriate for the nature of POPE’s assets and for strengthening the alignment with unitholders.Each of these two Program components is described in more detail below.Participants in the Program may obtain additional information about the Program from either POPE’s CEO or CFO. PERFORMANCE RESTRICTED UNIT PLAN (“PRU”) Key Design Features of PRU ● The sum of target awards for participants will form a target award pool with the initial target awards (starting in 2010) set at: o 6,000 PRU’s for the CEO o 20,000 PRU’s for all other plan participants combined o The pool may be adjusted upward or downward if participants move in or out of the plan during the year 1 ●
